Citation Nr: 0717127	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-13 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1979 to April 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 30 percent disability rating 
for post-traumatic headaches, effective September 30, 2002, 
and denied service connection for PTSD.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  Since September 30, 2002, the veteran's post-traumatic 
headaches have been productive of frequent prostrating 
attacks.  They are not, however, productive of severe 
economic inadaptability.

2.  The veteran does not have a diagnosis of multi-infarct 
dementia associated with brain trauma.


CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for 
post-traumatic headaches have not been met since September 
30, 2002, the effective date of service connection.  38 
U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.120, 4.124a, 4.130, Diagnostic Codes (DCs) 8045, 8100, 9304 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2006); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
this case the veteran timely appealed the rating initially 
assigned for his disability on the original grant of service 
connection.  The Board must therefore consider entitlement to 
"staged ratings" for different degrees of disability in the 
relevant time periods, that is, since the original grant of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  

The veteran's post-traumatic headaches are rated 30 percent 
disabling under DC 8199-8100.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after 
the hyphen.  38 C.F.R. § 4.27 (2006).  Diagnostic Code 8100 
pertains to migraine headaches. Diagnostic Codes 8045 and 
9304, which contemplate brain disease due to trauma, are also 
applicable in this instance.  38 C.F.R. § 4.71a, DC 8045 
(2006).  However, as the veteran is already in receipt of a 
rating in excess of 10 percent and he does not have a 
diagnosis of dementia associated with brain trauma, DCs 8045 
and 9304 may not serve as a basis for an increased rating in 
this case.  See 38 C.F.R. § 4.71a, DCs 8045, 9304.  Any 
mental disorder symptomatology that the veteran exhibits is 
also separately rated because he has established service 
connection for anxiety disorder.

Under DC 8100, a 10 percent rating is warranted for 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent rating is 
warranted for characteristic prostrating attacks occurring on 
an average of once a month over the last several months.  A 
maximum 50 percent rating is warranted for very frequent 
completely prostrating attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, DC 8100.

There are no post-service treatment records related to 
headaches or other possible neurological sequelae of the 
veteran's in-service head injury.  On VA examination in 
December 2002, the veteran complained of headaches, which he 
did not have prior to sustaining the head injury, that ranged 
from dull to sharp or severe in pain level.  The sharp pain 
typically lasted for a shorter amount of time than the dull 
pain, which generally lasted 8 to 9 hours, and was constant.  
He described the pain as occurring in the right occipital 
area (the area in which the surgery was located), although 
the pain at times spread throughout his head.  He stated that 
the headaches affected his vision.  The headaches reportedly 
occurred on a daily basis.  He typically treated his 
headaches with aspirin and rest, although he reported that he 
had tried many different pain medications, including 
prescription medication, in addition to aspirin.  He stated 
that he usually only took aspirin when his headaches were 
severe.  He estimated that he had severe headaches on 15 to 
20 days per month.  He reported that he had not sought 
sustained treatment for headaches because of fear that he 
would be told that he needed to have another surgery.  

With regard to loss of function, the veteran reported that he 
was able to perform in his job despite the headaches, as he 
was primarily employed as a supervisor.  However, he stated 
that he frequently had to take breaks during the day as a 
result of his headaches.  He reported that he had noticed 
over the last couple of years that it was taking him longer 
to do his job than it had in the past.  He attributed this to 
increasing difficulty with concentration and difficulty with 
reading, which he believed was related to his in-service head 
injury.  

The Board finds that there is evidence of frequent 
prostrating attacks due to headaches.  However, because the 
veteran has reported that he is able to perform the 
responsibilities of his job despite his headaches, the Board 
finds that there is no evidence that the veteran's headaches 
are productive of severe economic inadaptability, as is 
required for a higher rating of 50 percent.  Therefore, the 
Board finds that DC 8100 cannot serve as a basis for an 
increased rating.  38 C.F.R. § 4.124a, DC 8100.

In sum, the Board finds that the veteran's post-traumatic 
headaches have warranted no more than the current 30 percent 
rating under DC 9304 since September 30, 2002, the effective 
date of service connection.  See Fenderson, 12 Vet. App. at 
125-26.  His lay report regarding the frequency, duration and 
severity of his headaches has been deemed credible, but does 
not reflect a level of disability entitling him to a higher 
rating.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a) (2006).  As the preponderance of the 
evidence is against the claim for an increased rating, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2002; a rating 
decision in April 2003; and a statement of the case in 
February 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2005 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.



ORDER

An initial rating in excess of 30 percent for post-traumatic 
headaches is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for PTSD.

On VA psychiatric examination in February 2003, the examiner 
determined that the veteran did not meet each of the 
diagnostic criteria required for a diagnosis of PTSD.  It is 
not clear from the report of examination which diagnostic 
criteria were not satisfied.  However, the examiner 
determined that the veteran did have significant anxiety 
related to the traumatic events he experienced in service, 
and the veteran was diagnosed with anxiety disorder, not 
otherwise specified.  On private psychiatric evaluation in 
March 2005, the veteran was diagnosed with chronic, severe 
PTSD.  However, as the private examiner did not specifically 
address each of the diagnostic criteria for PTSD, it is not 
clear from the report of examination how each of these 
criteria were determined to be satisfied.  As a result, the 
Board is not able to reconcile the conflicting opinions, and 
therefore finds that a new examination addressing each of the 
diagnostic criteria for PTSD is in order.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether the veteran 
meets the diagnostic criteria for a 
diagnosis of PTSD as a result of his 
in-service head injury.  The examiner 
should specify which of the criteria 
for a diagnosis of PTSD pursuant to 
DSM-IV are met and should state whether 
or not a diagnosis of PTSD is 
warranted.  If not all of the 
diagnostic criteria have been 
satisfied, the examiner should clearly 
state which diagnostic criteria are not 
satisfied.  The claims folder should be 
reviewed by the examiner in conjunction 
with the examination and the report 
should note that the claim folder was 
reviewed.

2.  Then, readjudicate the claim for 
service connection for PTSD.  If the 
decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


